UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7217



JOHN RICKIE CRITE,

                                              Plaintiff - Appellant,

          versus


STEVE COLE; MIKE EASLEY; WALTER BUNCH; JULIUS
A. ROUSSEAU, JR.; R. J. MCCURRY; JANICE H.
FAULKNER; NORTH CAROLINA DEPARTMENT OF REVE-
NUE; WINSTON-SALEM POLICE DEPARTMENT; GUILFORD
COUNTY SHERIFF’S DEPARTMENT; GUILFORD COUNTY;
NORTH CAROLINA DEPARTMENT OF JUSTICE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-96-821-2)


Submitted:   November 5, 1998          Decided:     November 23, 1998


Before ERVIN, LUTTIG, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Rickie Crite, Appellant Pro Se. Debra C. Graves, Christopher
Edward Allen, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA,
Raleigh, North Carolina; Susan D. Moore, COUNTY ATTORNEY’S OFFICE,
Greensboro, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Rickie Crite appeals the district court’s order denying

relief on his complaint filed under 42 U.S.C. §§ 1983, 1985 & 1986

(1994). We have reviewed the record and the district court's

opinion accepting the magistrate judge’s recommendation and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Crite v. Cole, No. CA-96-821-2 (M.D.N.C. July 28,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2